DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites “The system of claim 5, wherein the server is further programmed to store and aggregate a plurality of ratings associated with the user, retrieve the ratings, and send the ratings for display on the renter computing device”. However, claim 5 is directed to the user applying a rating to the renter.  As such there is no antecedent basis for the claimed “rating associated with the user” in claim 5 or any of the claims from which it depends.  Claim 7 is the first claim to introduce a renter applying a rating to a user which would provide antecedent basis to “a rating associated with the user”. Thus, the examiner assumes that the recitation of “the system of claim 5” in claim 8 is a typographical error and that the applicant intended claim 8 to be “The system of claim 7, wherein the server is further programmed to store and aggregate a plurality of ratings associated with the user, retrieve the ratings, and send the ratings for display on the renter computing device”. As such, for the purpose of prosecuting the claims, the examiner is going consider claim 8 as dependent from claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are directed to a system which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
storing personal property information;
receive and process a signal that the user has accessed the system and is searching for personal property to rent; 
send, for display, personal property information corresponding to an available property to rent; 
receive and process a property request, corresponding to the property; 
automatically send the property request to the renter, wherein the property request includes a selected date and duration of renting; 
receive and process a signal from the renter accepting the property request; and 
automatically reserve the requested property for the selected date and duration, in response to receiving the acceptance signal from the renter. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors because they merely gather data, analyze the data, determine results based on the analysis, generate a reservation based on the results, and transmit the tailored content. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a server having a memory storing personal property information, a renter computing device coupled to the server, and a user computing device coupled to the serve. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a server having a memory storing personal property information, a renter computing device coupled to the server, and a user computing device coupled to the serve to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computers communicating over a general purpose network (as evidenced from paragraph 17); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
storing personal property information; 
receive a signal that the user computing device has accessed the system and is searching for personal property to rent; 
send, for display, personal property information corresponding to an available property to rent; 
receive a property request, corresponding to the property, from the user computing device; 
automatically send the property request to the renter computing device, wherein the property request includes a selected date and duration of renting; and
receive a signal from the renter computing device accepting the property request; 
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2-8 appear to merely further limit the abstract idea by further limiting the type of personal property information which is considered part of the abstract idea (Claim 2); adding additional steps directed to a stored directory of owner and contact information associated with a specific type of property (parking space); receiving a request corresponding to the parking space; querying the directory to determine the owner; sending a request to join the system based on the results of the query; the owner joining the system; and reserving the parking space. which is considered part of the abstract idea (Claims 3-4); adding additional steps directed to a user applying a rating to a renter and/or a renter applying a rating to a user, storing and aggregating a plurality of ratings associated with the renter and/or the user, retrieving the ratings, sending the ratings for display to the user and/or the renter, and displaying the rating which is considered part of the abstract idea (Claims 5-8), and therefore only further limit the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), does/do not include any new additional elements that are sufficient to amount to significantly more than the judicial exception, and as such are “directed to” said abstract idea (i.e. “PEG” Step 2A Prong Two=Yes); and do not add significantly more than the idea (i.e. “PEG” Step 2B=No)..  
Thus, based on the detailed analysis above, claims 1-8 are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gazlay et al. (PGPUB: 2019/0005739).

Claim 1: Gazlay discloses a personal property sharing system comprising: 
a server having a memory storing personal property information (Paragraph 25 and 32); 
a renter computing device coupled to the server (Paragraph 25); and 
a user computing device coupled to the server (Paragraph 25), 
the server is programmed to: 
receive and process a signal that the user computing device has accessed the system and is searching for personal property to rent (Paragraph 32: server configure to provide parking spot registration, searching and matching features; Paragraph 35: navigation interface displayed on user devices includes search options; Paragraph 37: each of the possible search options comprise search terms identifiable as search criteria which are used to query a database of parking spots and select available parking spots matching the search criteria; Paragraph 50: the parking system receives a query including search criteria from a user device and selects parking spots matching the search criteria from a database); 
send, for display, personal property information corresponding to an available property to rent (Paragraphs 39-40: the search results are displayed on a search results interface; Paragraph 43: the search results interface includes the parking spots responsive to the search query entered in the search box; Paragraph 51: the parking system returns identification of one or more matching parking spots to the user device); 
receive and process a property request, corresponding to the property, from the user computing device (Paragraphs 42 and 48: the user may select the desired parking spot by selecting the parking icon associated with the desired parking spot to reserve the parking spot; the owner of the parking spot is notified of the match with the driver and can accept or decline the match); 
automatically send the property request to the renter computing device, wherein the property request includes a selected date and duration of renting (Paragraphs 42 and 48: the user may select the desired parking spot by selecting the parking icon associated with the desired parking spot to reserve the parking spot; the owner of the parking spot is notified of the match with the driver and can accept or decline the match; Paragraphs 57, 64, 67 and 41: the original search criterion includes a selecting date and duration, thus the search results from which a reservation is made includes the selected date and duration); 
receive and process a signal from the renter computing device accepting the property request (Paragraph 42: owner accepts the match and reservation is made); and 
automatically reserve the requested property for the selected date and duration, in response to receiving the acceptance signal from the renter computing device (Paragraph 42: owner accepts the match and reservation is made).

Claim 2: Gazlay discloses the system of claim 1, wherein the personal property information includes information selected from the group consisting of a photo of the property, location of the property, dates the property is available, duration the property is available, contact information of an owner of the property, and any combination thereof (Paragraph 32, and 40-41: the personal property information includes any of images of parking spots, images of property maps, image metadata, GPS data, location data, descriptors of the parking spot, pricing, availability, parking spot dimensions, distance to popular destinations, and/or reviews)

Claim 5: Gazlay discloses the system of claim 1, wherein the server is further programmed to display a rating interface on the user computing device, wherein the user applies a rating to a renter corresponding to the renter computing device (Paragraph 34: parking spots and/or users associated with parking spots may accumulate reviews as other users use the parking spot and/or interact with the parking spot owner; reviews may assess the accuracy of parking spot descriptors associated with the parking spot, ease of use, and/or hospitality of the parking spot owner; the rating system may be a star rating system, numerical rating system, letter rating system, or any other suitable rating system).

Claim 6: Gazlay discloses the system of claim 5, wherein the server is further programmed to store and aggregate a plurality of ratings associated with the renter, retrieve the ratings, and send the ratings for display on the user computing device(Paragraph 34: an average review is determined from the aggregated reviews; the rating system may be a star rating system, numerical rating system, letter rating system, or any other suitable rating system; Paragraph 40: reviews are displayed in the detail panels of the search results interface).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazlay et al. (PGPUB: 2019/0005739) in view of Hooper et al. (PGPUB 2021/0201428).

Claims 3-4: Gazlay discloses the system of claim 1, wherein the server is coupled to a directory of property addresses with corresponding owners and contact information of the owners, wherein the server is further programmed to query the directory to determine the owner and owner contact information corresponding to a parking space located at an address in response to receiving a property request corresponding to the parking space, wherein the owner has not accessed the system; and automatically send the owner a request to join the system and rent the parking space to a user of the user computing device, wherein the server is further programmed to reserve the parking spot for the user in response to the owner joining the system and accepting the request.
Gazlay discloses the system of claim 1, wherein the server is coupled to a directory of property addresses with corresponding owners and contact information of the owners, wherein the server is further programmed to query the directory to determine the owner and owner contact information corresponding to a parking space located at an address in response to receiving a property request corresponding to the parking space, automatically send the owner a request to rent the parking space; and rent the parking space to a user of the computing device, wherein the server is further programmed to reserve the parking spot for the user in response to the owner joining the system and accepting the request in at least paragraphs 24-5, 37, 42, 50.
Gazlay does not disclose wherein the owner has not accessed the system; and automatically send the owner a request to join the system and rent the parking space to a user of the user computing device, because the available parking spots are all registers with the system which inherently requires some type of accessing of the system to perform the registering/joining. 
However, the analogous art of Hooper discloses that it is well known for a system that identifies property for sale/rent based on a request from a user to access a directory of personal property addresses with corresponding owners and contact information of the owners, wherein the server is further programmed to query the directory to determine the owner and owner contact information corresponding to the personal property located at an address in response to receiving a property request corresponding to the personal property, wherein the owner has not accessed the system; and automatically send the owner a request to join the system and rent the personal property to a user of the user computing device in at least paragraph 125, 129-130, 134-135, 137, 148, 153, 155, 157, and 160. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the invention of Gazlay to include the ability to query a database of owners that have not accessed the system to determine personal property (parking spaces) of owners that match the search requests and include them in the search results, and upon a user identifying said personal property (parking space) in the search results as a desired personal property (parking space) to rent, automatically sending the owner a request to join the system and rent the personal property (parking space), and upon joining initiate such a transaction as disclosed by Hooper.
The motivation for doing so is to open up the unlisted property market and limit missed opportunities involved with only using registered listings (Hooper: Paragraph 4).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazlay et al. (PGPUB: 2019/0005739) in view of Doyle (PGPUB: 2018/0060950).

Claims 7-8: The system of claim 1, wherein the server is further programmed to display a rating interface on the renter computing device, wherein a renter corresponding to the renter computing device applies a rating to a user of the user computing device; aggregate a plurality of ratings associated with the user, retrieve the ratings, and send the ratings for display on the renter computing device.
Gazlay discloses the server displaying a rating interface on the user device; wherein a user corresponding to the user computing device applies a rating to a renter of the renter computing device; and aggregating a plurality of ratings associated with the renter, retrieving the ratings, and sending the ratings for display on the user computing device in at least paragraphs 34 and 40; and allowing a renter to accept or decline a user request in at least paragraph 42.  However, the rating interface of Gazlay does not appear to be displayed on the renter computing device and allow the renter to rate the user.  Additionally, Gazlay does not disclose the reasons for which the renter might decline a user request.
Thus, Gazlay does not disclose displaying a rating interface on the renter computing device, wherein a renter corresponding to the renter computing device applies a rating to a user of the user computing device; aggregating a plurality of ratings associated with the user, retrieving the ratings, and sending the ratings for display on the renter computing device.
However, the analogous art of Doyle discloses that it is well known to display a rating interface on the renter computing device, wherein a renter corresponding to the renter computing device applies a rating to a user of the user computing device; aggregate a plurality of ratings associated with the user, retrieve the ratings, and send the ratings for display on the renter computing device in at least paragraphs 40-43.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the invention of Gazlay to include the rating interface for the renter to rate user, the aggregating of the ratings, and the displaying of the ratings associated wit the user on the renter computer as disclosed by Doyle.  The motivation to do so it to provide the renters with user rating information upon which a decision regarding accepting or denying the request can be made (Doyle: Paragraph 43)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chou et al, ("Optimal Decision of Reservation Policy for Private Parking Sharing System," 2018, 2018 International Conference on Computer, Control, Informatics and its Applications (IC3INA), pp. 66-71) which discloses a private parking sharing system in which the owner of a parking space rents it to a driver desiring to use the parking space on a specific data and time for a specific duration using a  reservation, whereby the system use an expected revenue gap as a policy for accepting or rejecting the reservation to maximize revenue. 
Galloway et al. (PGPUB: 2008/0065429) discloses a property sharing system that receives user search criteria, identifies properties satisfying the search criteria including date and duration criteria, provides identified properties to the user, receives a reservation request, the property owner confirms the reservation and the property is reserved to the requested data and duration, wherein a rating system is used to assign ratings to the user and renter.
Troung et al. (PGPUB: 2015/0081350) discloses a property sharing system that receives user search criteria, identifies properties satisfying the search criteria including date and duration criteria, provides identified properties to the user, receives a reservation request, the property owner can screen the user prior to the reservation being booked and the property is reserved to the requested data and duration, wherein a third-party rating database is used for displaying ratings.
Hwan et al. (KR20200093914) which discloses a system for sharing all types of personal property by allowing owners to list the property items and users to search for items using search criterion, the system matches the owner and user and makes reservations 
Zhiqiang et al. (CN110660262) discloses a system for sharing parking spaces based on a user search request that include date and duration matching with time and availability associated with the parking spaces, available spaces are provided to the user and the user selects a space which is then reserved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621